Citation Nr: 1047735	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, denied entitlement to a TDIU.

In a November 2010 brief, the Veteran's accredited 
representative raised a petition to reopen previously 
denied claims for entitlement to service connection for 
arthritis in the bilateral hips and legs, secondary to 
service connected bilateral ankle problems.  The Agency of 
Original Jurisdiction (AOJ) has not had the opportunity to 
act on the petition.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection is in effect for residuals of a right ankle 
fusion, 40 percent disabling, residuals of a right ankle 
fracture, 10 percent disabling, and gynecomastia, left, with 
cellutlitis, 10 percent disabling; the combined evaluation is 60 
percent. The Board notes that the Veteran has indicated that he 
is in receipt of Social Security Administration (SSA) benefits.  
However, it is unclear if the Veteran's SSA benefits are 
disability benefits or Supplemental Security Income (SSI) 
benefits.

The Board observes that SSA disability benefits are based on a 
claimant's age, employment history, and disability.  42 U.S.C.A. 
§ 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based 
on age, disability, and income and resource limits.  42 U.S.C.A. 
§ 1382; 20 C.F.R. § 416.920.  Accordingly, the SSA may have 
medical records regarding a claimant's disabilities where a 
claimant is in receipt of either disability or SSI benefits.  The 
present claim is one based on unemployability. Accordingly, as 
there is evidence that the Veteran filed a claim for SSA benefits 
based in part on unemployability, a remand is necessary to 
attempt to obtain these records.  See Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).


Moreover, the Board also finds that, as none of the medical 
evidence of record specifically addresses the effect the 
Veteran's service connected disabilities has on his 
employability, a medical examination is needed to resolve the 
matter of a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) 
(holding that where an appellant presents evidence of 
unemployability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disability has on his 
ability to work).  Here, no medical opinion that comments on the 
Veteran's employability is of record.  Thus, an opinion is needed 
as to whether the Veteran's service-connected disorders, 
considered without regard to any nonservice-connected 
disabilities, renders him unable to secure or maintain 
employment.


Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO should again furnish to the 
Veteran a VA Form 21-8940, to enable him to 
file a formal application for a TDIU.

2.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who have treated the Veteran for 
his service-connected disabilities.  After 
the Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA examination, by an appropriate  physician, 
at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and a 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The physician should render an opinion, based 
upon review of the record and consistent with 
sound medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
Veteran's service-connected disabilities, 
either individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  The Veteran must be given adequate notice 
of the date and place of any requested 
examinations.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder. The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



